Wheeler, J.
The judgment of the Justice is not a judgment by default. It appears to have been rendered upon a trial, in which the plaintiff’s demand was reduced by proof of a set off. The fair deduction is, that the plaintiff in the injunction appeared with his co-defendants before the Justice, *239and made his defence ; and this was a waiver of any objection he might have to the citation and service. Upon the evidence, the Court did not err in dissolving, the injunction and giving judgment for the defendants therein. The judgment is affirmed.
Judgment affirmed.